                       1       MONTGOMERY PAEK, ESQ., Bar # 10176
                               Z. KATHRYN BRANSON, ESQ., Bar # 11540
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:   702.862.8800
                               Fax No.:     702.862.8811
                       5       Email: mpaek@littler.com
                               Email: kbranson@littler.com
                       6
                               Attorneys for Defendant
                       7       WILLIAMS-SONOMA DIRECT, INC.

                       8
                                                               UNITED STATES DISTRICT COURT
                       9
                                                                     DISTRICT OF NEVADA
                    10

                    11
                               KIMBERLY WILSON,
                    12
                                                  Plaintiff,                     Case No. 2:19-cv-00395-JCM-CWH
                    13
                               vs.                                               STIPULATION FOR EXTENSION OF
                    14                                                           TIME FOR DEFENDANT TO FILE
                               WILLIAMS-SONOMA DIRECT, INC., a                   RESPONSIVE PLEADING
                    15         foreign corporation; AND DOES 1-50,
                               inclusive,                                        (THIRD REQUEST)
                    16
                                                  Defendant.
                    17

                    18
                                      Pursuant to LR 6-1 and LR II 7-1, Plaintiff, KIMBERLY WILSON and Defendant
                    19
                               WILLIAMS-SONOMA DIRECT, INC., by and through their respective attorneys of record, hereby
                    20
                               stipulate and agree that Defendant has an additional thirty (30) days to file its responsive pleading to
                    21
                               Plaintiff’s Complaint (ECF No. 1), which Complaint was filed on March 6, 2019 and served on
                    22
                               March 8, 2019. Pursuant to the parties’ second stipulation for an extension of time (ECF No. 12),
                    23
                               Defendant’s response is currently due April 29, 2019. The parties make this request to continue
                    24
                               ongoing efforts to meaningfully engage in settlement negotiations, with the goal to resolve the
                    25
                               matter prior to filing a responsive pleading and/or attending the Early Neutral Evaluation session
                    26
                               scheduled for June 13, 2019. The parties are making progress in negotiation.
                    27
                                      If the requested extension is granted, Defendant will file its response to Plaintiff’s Complaint
                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                       1       on or before May 29, 2019.

                       2              This is the third request for an extension of time to file a responsive pleading made by the

                       3       parties and the parties make this request in good faith and not for the purpose of delay, but rather to

                       4       preserve the parties’ resources to effectuate settlement.

                       5              IT IS SO STIPULATED.

                       6
                               Dated: April 26, 2019                             Dated: April 26, 2019
                       7
                               Respectfully submitted,                            Respectfully submitted,
                       8

                       9
                               /s/ Theresa M. Santos, Esq.______________          /s/ Z. Kathryn Branson, Esq._______
                    10         DANIEL R. WATKINS, ESQ.                            MONTGOMERY PAEK, ESQ.
                               THERESA M. SANTOS, ESQ.                            Z. KATHRYN BRANSON, ESQ.
                    11         WATKINS & LETOFSKY, LLP                            Littler Mendelson, P.C.
                    12
                               Attorney for Plaintiff                             Attorneys for Defendant
                    13         KIMBERLY WILSON                                    WILLIAMS-SONOMA DIRECT, INC.

                    14

                    15
                                                                             IT IS SO ORDERED.
                    16                                                                               April
                                                                                         30 day of ____________,
                                                                             Dated this ____                     2019.
                    17

                    18                                                       _____________________________________
                    19                                                       UNITED STATES MAGISTRATE JUDGE

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                 2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
